DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2,4, 6, 7 – 10, 13, 16, 17, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Marks (U.S. 2015/0200554) in view of Lee (U.S. 2017/0134063). 

Regarding claim 1, Marks teaches a carry case for an electronics-enabled eyewear device (shown in figure 1 item 100 defined in paragraph [0018] as a portable case within which a wearable electronic or computing device such as an optical computing device item 112 having a head-mounted display in the form of eyewear or eyeglasses may be housed).  
Marks teaches the case comprising: a substantially rigid frame that defines an interior holding space for the eyewear device (shown in figure 1 wherein the case item 100 comprises a substantially rigid frame defined in paragraph [0026] interpreted as the outside item 106. Paragraph [0018] teaches  an interior item 104 interpreted as an inside, with a receptacle item 102 which receives and holds electronic eyeglasses).  
Marks teaches the frame being the frame being operable between: an opened condition in which the holding space is accessible for insertion or removal of the eyewear device, and a closed (shown in figure 1 wherein the frame interpreted as a portable case with an open condition with a lid open so that it may be in an open or closed condition. As the case is closed, the holding space is shown to be inaccessible).  
Marks teaches one or more electronics components housed by the frame (defined in paragraph [0025] as charging circuity item 133 which may be housed within the portable case item 100).  
Marks teaches a connection arrangement carried by the frame and accessible to the eyewear device from the holding space, to enable coupling of the eyewear device, when located in the holding space, with the one or more electronics components of the case (shown in figure 1 wherein a connection arrangement is defined in paragraph [0021] interpreted wherein one or more ports item 140 are configured to connect the wearable electronic device). 
Marks does not explicitly teach an anti-shock protective cover on an exterior surface of the frame such that the protective cover is located outside of the frame when the frame is in the closed condition, the protective cover being of a resilently compressible material and being able to provide shock resistant cushioning of the rigid frame.
Lee teaches an anti-shock protective cover on an exterior surface of the frame such that the protective cover is located outside of the frame when the frame is in the closed condition, the protective cover being of a resilently compressible material and being able to provide shock resistant cushioning of the rigid frame (Lee teaches a protective cover item 106 for an electronic device shown in figure 1B item 102. Paragraph [0133] teaches wherein the cover 106 may be configured to help protect the mobile device item 102 (i.e., it may serve as an armor or shock protection that helps prevent structural and/or surface damage to the mobile device 102). Lee teaches wherein the cover is made from a resiliently compressible material interpreted as defined in paragraph [0118] as the cover may be constructed of various materials, or a combination of materials, including but not limited to: plastics, thermoplastics, thermoplastic polyurethane (TPU), polycarbonate, polyvinyl carbonate (PVC), and/or silicon, etc. The cover may be formed from a variety of materials including, for example, but not limited to soft, hard, rigid, flexible, compliant, etc. Some examples of material types include but are not limited to paper, plastic, metal, rubber, silicone, fabric, foams, leather, ceramics, films, and the like. The material generally depends on the desired needs of the outer covering).
	The Marks and Lee references are analogous art because both systems teach protective covering cases for electronic devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify carrying case of the Marks reference with the material of the Lee reference so that the housing may protect the device which is housed inside.
The suggestion/motivation for combination can be found in paragraph [0133] reference in Lee wherein protection for the housing is taught.

Regarding claim 2, Marks teaches the carry case of claim 1, but does not explicitly teach wherein the protective cover is an outermost component of the carry case, such that an exterior surface of the case is predominantly defined by the protective cover.
	Lee teaches wherein the protective cover is an outermost component of the carry case, such that an exterior surface of the case is predominantly defined by the protective cover (paragraph [0118] teaches wherein the exterior surface of the outer cover is defined by the protective cover).
	The Marks and Lee references are analogous art because both systems teach protective covering cases for electronic devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify carrying case of the Marks reference with the material of the Lee reference so that the housing may protect the device which is housed inside.


Regarding claim 4, Marks teaches the carry case of claim 3, but does not explicitly teach wherein the protective cover is of a polymeric foam material. 
Lee teaches wherein the protective cover is of a polymeric foam material (Lee teaches a protective cover item 106 for an electronic device shown in figure 1B item 102. Paragraph [0133] teaches wherein the cover 106 may be configured to help protect the mobile device item 102 (i.e., it may serve as an armor or shock protection that helps prevent structural and/or surface damage to the mobile device 102). Lee teaches wherein the cover is made from a resiliently compressible material interpreted as defined in paragraph [0118] as the cover may be constructed of various materials, or a combination of materials, including but not limited to: plastics, thermoplastics, thermoplastic polyurethane (TPU), polycarbonate, polyvinyl carbonate (PVC), and/or silicon, etc. The cover may be formed from a variety of materials including, for example, but not limited to soft, hard, rigid, flexible, compliant, etc. Some examples of material types include but are not limited to paper, plastic, metal, rubber, silicone, fabric, foams, leather, ceramics, films, and the like. The material generally depends on the desired needs of the outer covering).
	The Marks and Lee references are analogous art because both systems teach protective covering cases for electronic devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify carrying case of the Marks reference with the material of the Lee reference so that the housing may protect the device which is housed inside.
The suggestion/motivation for combination can be found in paragraph [0133] reference in Lee wherein protection for the housing is taught.
Regarding claim 6, Marks teaches the carry case of claim 5, but does not explicitly teach wherein the frame is of a thermoplastic material. 
Lee teaches wherein frame is of a thermoplastic (Lee teaches a protective cover item 106 for an electronic device shown in figure 1B item 102. Paragraph [0133] teaches wherein the cover 106 may be configured to help protect the mobile device item 102 (i.e., it may serve as an armor or shock protection that helps prevent structural and/or surface damage to the mobile device 102). Lee teaches wherein the cover is made from a resiliently compressible material interpreted as defined in paragraph [0118] as the cover may be constructed of various materials, or a combination of materials, including but not limited to: plastics, thermoplastics, thermoplastic polyurethane (TPU), polycarbonate, polyvinyl carbonate (PVC), and/or silicon, etc. The cover may be formed from a variety of materials including, for example, but not limited to soft, hard, rigid, flexible, compliant, etc. Some examples of material types include but are not limited to paper, plastic, metal, rubber, silicone, fabric, foams, leather, ceramics, films, and the like. The material generally depends on the desired needs of the outer covering).
	The Marks and Lee references are analogous art because both systems teach protective covering cases for electronic devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify carrying case of the Marks reference with the material of the Lee reference so that the housing may protect the device which is housed inside.
The suggestion/motivation for combination can be found in paragraph [0133] reference in Lee wherein protection for the housing is taught.

Regarding claim 7, Marks teaches the carry case of claim 2, wherein the frame is of clamshell configuration, comprising two halves that are connected together for hinged displacement relative to (shown in figure 2 wherein the portable case item 100 comprises two parts that are connected together for hinged displacement relative to one another).

Regarding claim 8, Marks teaches the carry case of claim 7, teaches wherein one of the frame halves defines a housing cavity within which a charging battery forming part of the one or more electronics components is housed such that the charging battery in substantially enclosed by the substantially rigid material of the frame defined in paragraph [0025] as charging circuity item 133 which may be housed within the portable case item 100).
	
Regarding claim 9, Marks teaches the carry case of claim 8, wherein the housing cavity is permanently closed, such as to prevent user access to contents of the housing cavity (shown in figure 1 wherein the housing cavity is permanently closed). 

Regarding claim 10, Marks teaches the carry case of claim 8, wherein the housing cavity is semi-permanently closed (shown in figure 1 wherein the housing cavity is semi- permanently closed).

Regarding claim 13, Marks teaches the carry case of claim 2, but does not explicitly teach further comprising a control button accessible on an exterior of the carry case, the control button being operably connected to the one or more electronics components to enable user control of operation of the one or more electronics components via the control button. 
	Lee teaches comprising a control button accessible on an exterior of the carry case, the control button being operably connected to the one or more electronics components to enable user control of operation of the one or more electronics components via the control button (defined in paragraph [0219] wherein functional buttons mechanically and electrically coupled to a handheld electronic device cover. The functional buttons 7802 may be physical buttons that may be configured to perform a specified function when actuated).
The Marks and Lee references are analogous art because both systems teach protective covering cases for electronic devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrying case of the Marks reference with the buttons of the Lee reference so that device may be operated while in the case
The suggestion/motivation for combination can be found in paragraph [0219] reference in Lee wherein utilizing the exterior buttons is taught.

Regarding claim 16, Marks teaches the carry case of claim 2, further comprising a charge level indicator on an exterior of the case, the charge level indicator being operable to provide a visual indication of a charging status of a battery forming part of the one or more electronics components of the case (defined in paragraph [0029] This electronic circuitry 170 may include a plurality of light emitting diodes 172, which are visible on an outside 106 or inside 104 (or both) of the portable case 100 to display an indication 173 of battery strength and charging status to a user. The battery status feature 171 may be configured to provide the indication 173 of battery strength of one or both of the main battery 120 and the auxiliary battery 131.

Regarding claim 17, Marks teaches the carry case of claim 2, further comprising a charge level indicator on an exterior of the case, the charge level indicator being operable to provide a visual indication of a charging status of a battery forming part of an eyewear device located in the holding space and coupled to the one or more electronics components via the connection arrangement (defined in paragraph [0029] wherein this electronic circuitry 170 may include a plurality of light emitting diodes 172, which are visible on an outside 106 or inside 104 (or both) of the portable case 100 to display an indication 173 of battery strength and charging status to a user. The battery status feature 171 may be configured to provide the indication 173 of battery strength of one or both of the main battery 120 and the auxiliary battery 131.

Regarding claim 18, Marks teaches a method comprising: storing an electronics-enabled eyewear device in a carry case for the eyewear device (shown in figure 1 item 100 defined in paragraph [0018] as a portable case within which a wearable electronic or computing device such as an optical computing device item 112 having a head-mounted display in the form of eyewear or eyeglasses may be housed). 
Marks teaches the case comprising: a frame that having an interior that defines a holding space for the eyewear device the frame being operable between a closed condition and an open position in which the holding space is accessible for insertion or removal of the eyewear device (shown in figure 1 wherein the case item 100 comprises a substantially rigid frame defined in paragraph [0026] interpreted as the outside item 106. Paragraph [0018] teaches an interior item 104 interpreted as an inside, with a receptacle item 102 which receives and holds electronic eyeglasses). 
Marks teaches a charging battery housed by the frame (Figure item 120 teaches the case having a main battery) 
Marks teaches establishing an electrical connection between the charging battery in the case and an on-board battery of the eyewear device via a connection arrangement forming part of the case (defined in paragraph [0025] as charging circuity item 133 which may be housed within the portable case item 100. Marks teaches in paragraph [0025] as charging circuity item 133 which may be housed within the portable case item 100).  
defined in paragraph [0025] as charging circuity item 133 which may be housed within the portable case item 100).
Marks does not explicitly teach an anti-shock protective cover on an exterior surface of the frame such that the protective cover is located outside of the frame when the frame is in the closed condition, the protective cover being of a resiliently compressible material and being able to provide shock resistant cushioning of the rigid frame.
Lee teaches an anti-shock protective cover on an exterior surface of the frame such that the protective cover is located outside of the frame when the frame is in the closed condition, the protective cover being of a resiliently compressible material and being able to provide shock resistant cushioning of the rigid frame (Lee teaches a protective cover item 106 for an electronic device shown in figure 1B item 102. Paragraph [0133] teaches wherein the cover 106 may be configured to help protect the mobile device item 102 (i.e., it may serve as an armor or shock protection that helps prevent structural and/or surface damage to the mobile device 102). Lee teaches wherein the cover is made from a resiliently compressible material interpreted as defined in paragraph [0118] as the cover may be constructed of various materials, or a combination of materials, including but not limited to: plastics, thermoplastics, thermoplastic polyurethane (TPU), polycarbonate, polyvinyl carbonate (PVC), and/or silicon, etc. The cover may be formed from a variety of materials including, for example, but not limited to soft, hard, rigid, flexible, compliant, etc. Some examples of material types include but are not limited to paper, plastic, metal, rubber, silicone, fabric, foams, leather, ceramics, films, and the like. The material generally depends on the desired needs of the outer covering).
	The Marks and Lee references are analogous art because both systems teach protective covering cases for electronic devices. 

The suggestion/motivation for combination can be found in paragraph [0133] reference in Lee wherein protection for the housing is taught.

Claims 5, 11,12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marks (U.S. 2015/0200554) in view of Lee (U.S. 2017/0134063) as applied to claim 1 and Cheah (U.S. 20170170676).

Regarding claim 5, Marks in view of Lee teaches the carry case of claim 3, but does not explicitly teach wherein the frame is of a formed sheet material, the protective cover being provided on an exterior surface of the frame. 
	Cheah teaches wherein the frame is of a formed sheet material, the protective cover being provided on the exterior surface of the frame (defined [0023] wherein a formed sheet material is interpreted as Mylar, which may be used within the housing. Mylar is a known sheet or film material).
	The Cheah reference is analogous art to the Marks and Lee references because the Cheah reference teaches a case for an electronic device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify carrying case of the Marks in view of Lee reference with the material of the Cheah reference so that the housing may protect the device which is housed inside.
The suggestion/motivation for combination can be found in paragraph [0033] reference in Cheah wherein protection for the housing is taught.

Regarding claim 11, Marks in view of Lee teaches the carry case of claim 8, but does not explicitly teach wherein at least part of the housing cavity is defined by a fire-resistant material that is tolerant of the continuous operating temperatures corresponding to that of the charging battery. 
	Cheah teaches wherein at least part of the housing cavity is defined by a fire-resistant material that is tolerant of continuous operating temperatures corresponding to that of the charging battery (defined in paragraph [0023] wherein a polymide is used which may be a glass filled nylon plastic material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify carrying case of the Marks in view of Lee references with the material of the Cheah reference so that the housing may be protected.
The suggestion/motivation for combination can be found in paragraph [0033] reference in Cheah wherein protection for the housing is taught.

Regarding claim 12, Marks in view of Lee teaches teaches the carry case of claim 11, but does not explicitly teach wherein the fire-resistant material comprises a glass-filled nylon plastic material. 
	Cheah teaches wherein the fire-resistant material comprises a glass-filled nylon plastic material (defined in paragraph [0023] wherein a polymide is used which may be a glass filled nylon plastic material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify carrying case of the Marks in view of Lee references with the material of the Cheah reference so that the housing may be protected.
The suggestion/motivation for combination can be found in paragraph [0033] reference in Cheah wherein protection for the housing is taught.

	

Regarding claim 15, Marks teaches the carry case of claim 13, further comprising a visual charge level indicator on the exterior of the case, the charge level indicator comprising a series of lighting devices arranged peripherally about the control button (shown in figure 1 defined in paragraph [0029] wherein this electronic circuitry 170 may include a plurality of light emitting diodes 172, which are visible on an outside 106 or inside 104 (or both) of the portable case 100 to display an indication 173 of battery strength and charging status to a user. The battery status feature 171 may be configured to provide the indication 173 of battery strength of one or both of the main battery 120 and the auxiliary battery 131).

Regarding claim 19, Marks in view of Lee teaches the method of claim 18, but does not explicitly teach wherein the protective cover is of a polymeric foam material that provides an outermost component of the carry case, such that an exterior surface of the case is predominantly defined by the protective cover when the frame is in the closed condition. 
Lee teaches wherein the protective cover is of a polymeric foam material that provides an outermost component of the carry case, such that an exterior surface of the case is predominantly defined by the protective cover when the frame is in the closed condition ((Lee teaches a protective cover item 106 for an electronic device shown in figure 1B item 102. Paragraph [0133] teaches wherein the cover 106 may be configured to help protect the mobile device item 102 (i.e., it may serve as an armor or shock protection that helps prevent structural and/or surface damage to the mobile device 102). Lee teaches wherein the cover is made from a resiliently compressible material interpreted as defined in paragraph [0118] as the cover may be constructed of various materials, or a combination of materials, including but not limited to: plastics, thermoplastics, thermoplastic polyurethane (TPU), polycarbonate, polyvinyl carbonate (PVC), and/or silicon, etc. The cover may be formed from a variety of materials including, for example, but not limited to soft, hard, rigid, flexible, compliant, etc. Some examples of material types include but are not limited to paper, plastic, metal, rubber, silicone, fabric, foams, leather, ceramics, films, and the like. The material generally depends on the desired needs of the outer covering).
	The Marks and Lee references are analogous art because both systems teach protective covering cases for electronic devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify carrying case of the Marks reference with the material of the Lee reference so that the housing may protect the device which is housed inside.
The suggestion/motivation for combination can be found in paragraph [0133] reference in Lee wherein protection for the housing is taught.

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marks (U.S. 2015/0200554) in view of Lee (U.S. 2017/0134063) as applied to claim 1 and in further view of Hirsch (U.S. 2017/0064429).

Regarding claim 14, Marks in view of Lee teaches the carry case of claim 13, but does not explicitly teach wherein the electronics components are configured to enable reset of an electronics function of the carry case by user operation of the control button. 
Hirsch teaches wherein the electronics components are configured to enable reset of an electronics function of the carry case by user operation of the control button (Hirsch teaches in paragraph [0022] wherein the case may have at least one button 119 or other manual input. The button may be touch sensitive, lighted, or mechanical, which may be used for operating components within the case. Paragraph [0025] teaches wherein the wireless earpieces and the smart case 102 may interact to control a device reset function). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify carrying case of the Marks in view of Lee reference with the material of the Hirsch reference so that information may be easily communicated to the user during charging of the device.
The suggestion/motivation for combination can be found in paragraph [0022] reference in Hirsch wherein protection for the housing is taught.

Regarding claim 20, Marks in view of Lee teaches the method of claim 18, but does not explicitly teach further comprising operating a control button accessible on an exterior of the carry case to control operation of one or more electrical components incorporated in the carry case.
	Hirsch teaches wherein comprising operating a control button accessible on an exterior of the carry case to control operation of one or more electrical components incorporated in the carry case (Hirsch teaches in paragraph [0022] wherein the case may have at least one button 119 or other manual input. The button may be touch sensitive, lighted, or mechanical, which may be used for operating components within the case). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify carrying case of the Marks in view of Lee reference with the material of the Hirsch reference so that information may be easily communicated to the user during charging of the device.
The suggestion/motivation for combination can be found in paragraph [0022] reference in Hirsch wherein protection for the housing is taught.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin; Wen-Chang	US 20090021209
Fathollahi; Andy	US 8390255
Dyer, Medford Alan et al.	US 20040198470
Ying; Lee Lan et al.	US 20090114550
Kaye; Kenneth et al.	US 5016749
Foster; David A.	US 20110204843
Olsson; Maj Isabelle et al.	US 8818464
Ashwood; Andrea et al.	US 10928658
Cheng; Yung-Ching et al.	US 8881893
Wisniewski; Mark S.	US 6026950
Cafiero; Aldo	US 6398017
Miller; Garold C. et al.	US 20180166894
Murphy; Joseph	US 20160134142
CRAWFORD; KAREN et al.	US 20150156297
Huang; Daniel et al.	US 20150010806
CELINSKI; Peter et al.	US 20160373899





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859